 H. C. LIEN RUBBER CO.H.C. LienRubber Co.andInternationalUnion,UnitedAutomobile,Aerospaceand AgriculturalImplementWorkers of America, U.A.W., Local509. Case 21-CA-11602November 13, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn July 11, 1973, Administrative Law Judge DavidE.Davis issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.The Administrative Law Judge found, and weagree, that Respondent's unilateral grant of a generalwage increase greater in amount than that it offeredthe Union was a violation of Section 8(a)(5) and (1).N.L.R.B. v. Benne Katz, d/b/a Williamsburg SteelProducts Co.,369 U.S. 736, 745 (1962);N. L. K B. v.Crompton-Highland Mills,337 U.S. 217.Although the notice of such increase, effective thepay period commencing January 4, was posted onthe employee bulletin board on January 11, 1972, thecredited evidence shows that Respondent nevernotified the Union and that the Union's negotiator,ElbertE.Petersen, first had knowledge of theincrease from the ' Federal mediator on February 22,1973.The charge was filed shortly thereafter, onMarch 2.Furthermore, assuming, as alleged by Respondent,that by virtue of the statement to Unit ChairmanGonzales the Union had effective notice of theproposed increase the day before it was granted, theiday which elapsed prior to the Respondent'simplementation of its proposal was hardly sufficientto enable the Union adequately to consider it andengage in any meaningful bargaining.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, H.C. Lien Rubber233Co.,Los Angeles, ,California,itsofficers,agents,successors, and assigns,shall take the actionset forthin the said recommended Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judge: Thisproceeding was tried before me at Los Angeles, California,on May 7, 1973, pursuant to a charge filed on March 2,1973,1 and a complaint issued on April 13, 1973, allegingthatH. C. Lien Rubber Company, herein called Respon-dent, engaged in violations of Section 8(aX5) and (1) of theAct in that on or about January 11, 1973, Respondent,without notification to the Union or bargaining with theUnion, changed the terms and conditions of certainemployees of Respondent who were represented by theUnion in an appropriate collective-bargaining unit. Res-pondent in its answer, filed on April 18, 1973, admittedcertain allegations of the complaint but denied it hadengaged in any unfair labor practices within the meaningof the Act.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.Both the General Counsel and Respondent filed briefs.Upon the entire record and my observation of thedemeanor of the witnesses when they testified, I make thefollowing:Findings and ConclusionsI.BUSINESS OF RESPONDENT; LABOR ORGANIZATIONINVOLVEDRespondent is a California corporation with its principalplace of business located in Los Angeles, California, whereit is engaged in the manufacture and sale of molded rubbergoods. It annually purchases and receives products valuedin excess of $50,000 from suppliers located outside theStateofCalifornia or from California suppliers whoreceive products from outside the State of California. Inaddition,Respondent annually sells and ships goods andproducts valued in excess of $50,000 directly to customerslocated outside the State of-California. Accordingly, I findthatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatassertionof jurisdiction hereinwould effectuate thepolicies of the Act.Ifurther find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.IThe charge was filed by International Union, United Automobile,Aerospace and AgriculturalImplementWorkers of America. U.A.W., Local509, herein called the Union.207 NLRB No. 26 234DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA.Preliminary FindingsAs theanswer admits the pertinent allegations of thecomplaintwhich. establish the following, I find that:1.Allproduction and maintenance employees ofRespondent's facility at 1171 East 63rd Street, LosAngeles, California, excluding all office clerical employees,watchmen,guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.2.On June 16, 1972, a majority of the employees ofRespondent in the unit described above, by a secret-ballotelection conducted under the supervision of the RegionalDirector for Region 21 of the National Labor RelationsBoard,designatedand selected the Union as theirrepresentative for the purposes of collective bargainingwith Respondent, and on June 26, 1972, the RegionalDirector for Region 21 certified the Union as the exclusivecollective-bargaining representative, by virtue of Section9(a) of the Act, of all the employees of Respondent in theunit described in the above paragraph.3.Since June 26, 1972, the Union- has been ` -therepresentative for the purposes of collective bargaining of amajority of the employees in the above-describedunit and,by virtue of Section 9(a) of the Act, has been, and is now,the exclusive representative of all the employees in saidunit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, or otherconditions of employment.4.Since on or about July 1972, and at all timesthereafter, theUnion has requested,andcontinues torequest, that Respondent bargain collectively with it as theexclusive collective-bargaining representative of all theemployees in the appropriate unit referred to above withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment of saidemployees.5.Warren H.Lien is, and has been at all times materialherein, president of Respondent, acting on its behalf, andis,and has been at all times material herein, a supervisorwithin the meaning of Section 2(11) of the Act and anagent of Respondent within the meaning of Section 2(2)and (13) of the Act.B.The EvidenceAt the outset of the hearing it was stipulated by way of awritten document2 that on the pay period ending January11, 1973, all the employees in the above-described unitreceived a wage increase of 3-1/2 percent amounting to 9cents per hour.Elbert E. Peterson, vice president and service representa-tive of the Union, testified that since October 1972 be hadfullresponsibility for the negotiation of a collective-bargaining agreement for Respondent's employees in theunit represented by the Union; that negotiations withRespondent had commencedsometime inJune 1972; thatthere had been approximately 20 negotiationsessionswithout an agreement having been reached; that heattended about 16 of these meetings;that Respondent wasrepresented at these sessions by Richard D. Cords, amanagement consultant in labor relations,and a Mr.Froelich,vice president of Respondent;that initially theUnion was represented by International RepresentativeClarenceWright,later by InternationalRepresentativeRobert Davis;that in addition an employees' committeeconsisting of Joe Gonzales,Roy Bradley,and TysonHarvey,sat in on the negotiations so that they couldadminister the agreement and adequately represent theemployeesin the initial stages of grievances once anagreementwas reached;that in August the Unionpresented Respondent with a proposal that the employeesbe granted a 10-percent wage increase; and that Respon-dent's representatives stated that such an increase couldnot be granted because of the wage freeze in effect whichlimitedwage increases to 5-1/2 percent.Discussionsconcerning wages continued at other subsequent meetings.At the negotiation meeting of October 31, 1972, the Unionmodified its wage proposal to 5-1/2 percent.Respondentscountered by offering a 5-cents-per-hour wage increase.Peterson then testified that at no time did he agree to thewage increase granted by Respondent on January 11, 1973;that therewas a negotiation session onJanuary 6, 1973,which was attended by Gonzales, Bradley, Cords, Froelich,DavidMejia,,financial secretary of another local ofU.A.W., and himself; that at the January 6, 1973,meetingthe Union was still proposing a 5-1/2 percent increase; thatthere were further negotiation sessionson February 6, 13,and 22,1973;that wage increases were discussed at each ofthese meetings;that Respondent did not propose a cost ofliving increase for the employees at any of the meetings;that Cords on February 22, 1973, gave the Union a finalcontract proposal which was to be submitted to themembership;that the proposal to be submitted was for awage increase of 5 cents per hour;that it was on`February22, 1973, that he (Peterson) first learned of the January 11,1973,wage increase from a conversation he had with theFederal Mediator; and that on March 1, 1973, he discussedthiswith Cords;that after ascertaining from Cords thatRespondent had granted the employees a wage increase onJanuary 11, 1973, he asked Cords if he had in any waycommunicated with the Union or himself concerning thewage increase and Cords replied that he had not.Petersonfurther testified that the Union received no communicationor notification of the wage increase prior to its implemen-tation;thatGonzales had no authority to bargain orcommit theUnion to anymatter in negotiation withRespondent;and that Gonzales at no time informed' theUnion concerning the wage increase or of any companyproposalsconcerning a wage increase.Joe Gonzales,called by the General Counsel,testifiedthat he was employed by Respondent as a pressman; thathe was elected as chairman of the plant negotiatingcommittee; that he attended all the negotiation sessions;that he did not have,nor was Respondent ever told, that he(Gonzales) could bargain with Respondent on behalf of theUnion;that on one occasion after one of the meetings,Cords asked him if he understood what Respondent had2G.C. Exh. 2. H. C. LIENRUBBER CO.,offered; that he replied in the affirmative, that this was theonly occasion anyone from the. Company discussed wageincreasesfor the, employees with him; and that he learnedabout the wage increase, by reading the notice3 on thebulletin board on January 10 or 11, 1973. Continuing histestimonialaccount,Gonzales stated f that prior to thebulletin notice he had never been informed by anyoneconcerning the wage increase which amounted to 9 centsper hour; and that during the 4 years he had worked forRespondent he had never received a cost-of-living wageincrease.On cross-examination, Gonazles stated that he did notremember any conversation with Warren Lien concerninga wage increase on or about January 9, 1973.4Basil R.Bradley, called by the General Counsel, testifiedhe had been employed by Respondent for about 2 years asa millmanand that he was on the Union'snegotiatingcommittee; that he attended all the negotiationsessionsand had never heard Respondent suggest or propose a costof living increase; and that the first he knew of theincreasewhich was paid, on January 11, 1973, was the notices heread on the bulletin board.On cross-examination,, Bradley testified that the employ-eeswent on strike on, March 12, 1973, and are still onstrike; and that the current union representative negotiat-ing on behalf of the Union is a man by the name of Santos.Warren H. Lien, called by Respondent, testified that hewas generalmanager and president of Respondent since1968; that in January 1973 he gave an increase toRespondent's production and maintenance employees;that the increase was designed to accomplish two objec-tives, first to give the employees a cost of living increaseand secondly to alleviate an absentee problem; and that toachieve these objectives a 10-cents-an-hour wage decreasewas instituted and a 6-hour-a-week bonus was granted for40 hours of work. As a result the employees could earn anadditional $2 per week by working 40 hours and therebyearn the cost of living increase; 6 he testified that inJanuary 1973 he read in "The Wall Street Journal" that asof December 1972 the cost of living had increased 3-1/2percent and he decided to put that amount into effect. Asthe first workweek in January 1973 was January 4 throughJanuary 10 or 11, Lien testified he attempted to discuss thematter with Gonzales; that he was unable to contactGonzales until January 9 at which time "I discussed withhim this particular subject matter. And I requested of him`that he communicate this with his committee and thenecessary people at the Union." Lien further testified thatFroelich informed him that "we had permission from theUnion to talk directly to Joe"; that he (Lien) had not sat inon any of the negotiating sessions but had delegated thatfunction to Cords and Froelich; and that he had received aletter from the Union in August informing him thatGonzales was the unit chairman. Recalling his conversa-tion with Gonzales on January 9, Lien testified as follows:As I can best recall the actual conversation, I told Joethat the cost of living had in fact gone up during 1972.3G.C. Exh. 4.4Questionedfurther bythe undersigned,Gonzales stated that Liennever talked to hun about wages. Despite some equivocation by Gonzales, Iam inclined to credit his testimony in this regard.235And that the figures had been published-three, and ahalf percent. And that the, company intended to give allemployees a cost of living increase unless we hearddifferently from the Union, since-we were required totalk to them.We would put into effect the cost of living increasethat we were discussing-of three and a half percent-unless we heard differently from the Union.Lien then testified that Gonzales said "O.K."; that heheard nothing from Gonzales or anyone else and as a resultposted the notice 7 on January 10.Lien,testifying further,admitted that he knew the Unionhad been certified as the collective-bargaining representa-tive of the employees in June 1972 and that in January1972 there was no collective-bargaining representative ofthe employees.Richard D. Cords, called by Respondent, testified thathe is a management consultant in labor relations; that hehas been in private practice 'since 1961;that he was thechief negotiator representing Respondent in its negotia-tions with the Union since the first negotiation meeting,July 26, 1972; and that he has attended every negotiationsession andthat there wasa meetingon August 2, 11972.Cords thentestified as follows concerning this meeting:We were talking about a particular article ofnegotiation called "Union Representation,"and mynotes read"Section one.Company has no objection tothis if the Union will try to break up the committee asto classifications."- 'In other words,we didn'twant all of the representa-tives of the bargaining committee to be from a singleclassification.And Clarence Wright says, "We will tryto cooperate. You 'can talk to Chairman of Committee,re:anything pertaining to the shop and workingconditions, rates,classifications,etcetera.""Q.And who was the Chairman of the Committee?A. Joe Gonzales.Q.And did he have the title of Unit Chairman?A.Yes, he was referred to as the Unit Chairman ofthe bargaining committee.Q.All right.Was there any other conversation,or conversations,that day relative to Mr. Gonzales?A.My-Q.Or the authority of Mr. Gonzales?A.My notesdon't indicate so, no.,Testifying concerning the meeting of August 17, 1972,Cords testified that Peterson at that meeting said, "Notifi-cation to the Chairman of the bargaining committee or anymember of the committee is the same as notification to theUnion"; that his notes indicate in parenthesis, "this meansnotification to the chairman or other member is O.K. of allleaves of absences granted under this section."Cords furthertestified that on September19, 1972, whenRobertDavis,- International representative,and Petersonwere present,he said to the union representatives, "Toconfirm once again what Clarence Wright,Harold Cle-5G.C. Exh. 4.6 It is admitted that absences on the part of any employee could result inthat employee receiving a wage decrease7G. C. Exh. 4. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen`s, and Pete Petersonsaid, that with regard to anythingthat has to do with the operation of - the plant, theCompany can talk to Joe Gonzales as Chairman of thenegotiationcommittee." Davis agreed and Cords said, "Weare contemplating some shift hours and personnel changesfor today.We told Joe about that last week." Petersonreplied, "Yes, Joe told me about this and talking to Joeabout things like that is O.K." Cords also testified that at ameeting on April 9, 1973,in discussinggrievance proce-dure,Cords asked what is Joe's positionas committeechairman, referring to the provision in the grievanceprocedure reading, "Committee man may be present atsuch meeting if the employee so requests." Santos, who wasthen active as chief negotiator for the Union, said "JoeGonzales represents the Union and the Employees thesameas I do." Cords further testified that at the May 2,1973,meeting he had the following interchange withSantos after the FederalMediator asked when theCompany granted the 3-1/2 percent increase:coRDs: On January 10th, effective: The payrollperiod of January 4.sANTOS: We didn't know about it.coRDS: The Company notified Joe Gonzales andtold him to tell you.sANTOS: Yes, I know that.Analysis and ConclusionsRespondent in its brief presents the contention that Lien,having granted a cost of living increase in 1972 had made adetermination to grant a cost of living increase in January1973.The argument then goes on to say that Lien, byconsulting "The Wall Street Journal" in December 1972,concluded that the increase should be 3-1/2 percent.Thereupon Lien decided to put it into effect for the payperiod commencing January 4. Having made this determi-nation, Lien sought out Gonzales who was not availablefordiscussion until January 9, 1973, at which timeGonzales was requested to communicate "the discussionand negotiations" with his committee and the necessarypeople and the Union. The wage increase was paid to theemployees on January 10 and 11, 1973. Counsel arguedthat the foregoing absolves Respondent from the allegationthatRespondent unilaterally granted the wage increaseand thereby violated Section 8(a)(5) and (1) of the Act. I donot agree. On the contrary, I find that the unlawful refusalto bargain in this case is so clear that no purpose would beserved by a prolonged discussion of the evidentiary detailsin support of the allegation.Itmustbe plain that Lien's alleged notification toGonzales" that he was going to put the wage increase intoeffect, unlessGonzales reported the Union's opposition,hardly meets the most rudimentary elements of collectivebargaining.Additionally, Lien and Respondent must be chargedwith the knowledge and awareness that the negotiationswere being conducted by the Union and that the chiefnegotiator at all previous negotiation sessions was theparticular International representative present. The eviden-ce shows that Gonzales and the other members of the plantcommittee were at all times present in an advisory capacityand took no part in the actual negotiations. WhateverauthorityGonzales and the committee would have wasintended to accrue only after an agreement was reachedand included processing of grievances and plant condi-tions, not negotiations.I find that the circumstances demonstrate that Respon-dent, while refusing to grant more than a 5-cent increaseper hour to the Union in numerous negotiating sessions,instituted on January 4, 1973, a unilateral wage increase of9 cents per hour in derogation of the Union's status as theexclusive bargaining representative of Respondent's em-ployees.By this conduct Respondent violated Section8(a)(5) and (1) of the Act. I so find.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees employedat the Employer's facility located at 1171 East 63rdStreet,Los Angeles, California; excluding all officeclericalemployees,watchmen, guards, professionalemployees and supervisors as defined in the Act.4.At all times since June 26, 1972, the Union has beenand is the exclusive representative of all employees withinthe above appropriate unit for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By unlawfully and unilaterally granting a wageincrease to the employees in the above appropriate unit onJanuary 4, 1973, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act, I shall recommend that it be required to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act. Suchaffirmative action will include the requirement that, uponrequest, Respondent bargain collectively in good faith withthe Union as the exclusive representative of its employeesin the appropriate unit and, if an understanding is reached,embody such understanding in a signed, written agree-ment.9 Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:8 Assuming Lien's testimony to this effect is credited. However, I fully9Nothing in this Decision shall be construed to require Respondent tocredit Peterson's testimony and reject testimony that is contrary.withdraw the wage increases found herein to have been granted unlawfully. H. C. LIEN RUBBER CO.237ORDER 10H.C.LienRubber Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withInternationalUnion, Aerospace and Agricultural Imple-ment Workers of America, U.A.W., Local 509, as theexclusive representative of its employees in the followingappropriate unit with respect to rates of pay, hours ofemployment, and other terms and conditions of employ-ment:All production and maintenance employees employedat the Employer's facility located at 1171 East 63rdStreet,Los Angeles, California; excluding all officeclericalemployees,watchmen, guards, professionalemployees and supervisors as defined in the Act.(b) In any like or related manner interfering with theefforts of the above-named labor organization to bargaincollectivelyon behalf of the employees in the above-described unit.2.Take the following affirmative actions which willeffectuate the policies of the Act:(a)Upon request, meet and bargain with the above-named labor organization as the exclusive representative ofallof its employees in the above-described appropriatebargaining unit with respect to wages, rates of pay, hoursof employment, and other terms and conditions ofemployment, and embody any understanding reached in asigned, written agreement.(b)Post at its place of business in Los Angeles,California,copiesof the notice attached hereto as"Appendix."" Copies of said notice, on forms provided bythe Regional Director for Region 21, shall, after being dulysigned by Respondent, be posted immediately upon receiptthereof in conspicuous places, and be maintained for aperiod of 60 consecutive days. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.10 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order, and all objections thereto shallbe deemed waived for all purposes.It In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, H. C. Lien RubberCompany, have violated the National Labor Relations Act,and we have been ordered to post this notice and complywith its terms.TheNationalLaborRelationsAct gives you, asemployees, certain rights, including the right to self-organization and to bargain collectively through a repre-sentative of your own choosing. Accordingly, we give youthese assurances:WE WILL NOT unilaterally grant wage increases toour employees in the bargaining unit described below.WE WILL, upon request, bargain in good faith withInternationalUnion, United Automobile, Aerospaceand Agricultural ImplementWorkers of America,U.A.W., Local509,as the exclusive bargaining repre-sentative of all employees in the unit described below;and shall embody in a signed agreementanyunder-standing reached. The bargaining unit is:Allproduction andmaintenance employeesemployed at the Company's facility located at1171 East 63rd Street, Los Angeles, California;excluding all office clerical employees, watchmen,guards, professional employees and supervisors asdefined in the Act.H. C. LIEN RUBBERCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Eastern Columbia Building,849 South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.